EXHIBIT 10.4





AMENDMENT NO. 2
 



This AMENDMENT (this "Amendment") dated as of February 29, 2012 is by
and between NRG West Holdings LLC, as Borrower and Credit Agricole Corporate and
Investment Bank, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings ascribed thereto in
Appendix A to the Credit Agreement.


[executedamendment2toc_image1.gif]


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of August 23, 201 l, as amended by
Amendment No. 1 dated as of October 7, 20 l 1 (the "Credit Agreement");


WHEREAS, the Borrower has requested that the Requisite Financing Parties approve
this amendment of the Credit Agreement on the terms and subject to the
conditions herein specified; and


WHEREAS, the Requisite Financing Parties have consented to this amendment of the
Credit Agreement on the terms and subject to the conditions herein specified and
directed the Administrative Agent to therefore execute and deliver this
Amendment in accordance with Section 11.10 of the Credit Agreement;


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby established and
confirmed, the parties hereto hereby agree as follows:




1.Amendments to the Credit Agreement.


(a)The Parties hereby agree that Appendix J of the Credit Agreement is hereby
amended, with effect as of the date hereof, as follows:


(i)
by deleting "May 2, 2012" opposite the caption "Scheduled Delivery Date for ACHE
Air Cooler Fan Assembly for Unit l" and replacing it with "May 28, 2012"; and



(ii)
by deleting "May 31, 2012" opposite the caption "Scheduled Delivery Date for
ACHE Air Cooler Fan Assembly for Unit 2" and replacing it with "June 25, 2012".



(b)The Parties hereby agree that the Credit Agreement is hereby amended, with
effect as of its original date of execution, by deleting Appendix F to the
Credit Agreement in its entirety and replacing it with the new Appendix Fas set
forth in Schedule I hereto.




2.No Waivers; Etc. Except as expressly provided in this Amendment, (i) all of
the terms and conditions of the Financing Documents remain in full force and
effect and none of such terms and conditions are, or shall be construed as,
otherwise amended or modified and






--------------------------------------------------------------------------------









(ii) neither the Administrative Agent nor any Financing Party waives any Default
or Event of Default, or any right or remedy available to the Administrative
Agent or any Financing Party under the Financing Documents, whether any such
defaults, rights or remedies presently exist or arise in the future.
Notwithstanding anything contained herein, the amendments contained in this
Amendment (i) are limited as specified, (ii) are effective only with respect to
the transactions described in this Amendment for the specific instance and the
specific purpose for which it is given, (iii) shall not be effective for any
other purpose or transaction and (iv) do not constitute an amendment or basis
for a subsequent consent or waiver of any of the provisions of the Financing
Documents.




3.Representations and Warranties.    The Borrower hereby represents and warrants
that each of the representations and warranties set forth in the Credit
Agreement are true and correct on and as of the date hereof as they relate to
the execution and delivery of this Amendment and are otherwise true and correct
on the date hereof in all material respects after giving effect thereto.




4.Full Force and Effect; Ratification. This Amendment shall be construed in
connection with and as part of the Credit Agreement, and except as modified and
expressly amended by this Amendment, all terms, conditions and covenants
contained in the Credit Agreement are hereby ratified and shall remain in full
force and effect, enforceable in accordance with their respective terms.




5.References to the Credit Agreement.    Any and all notices, requests,
certificates and other instruments executed and delivered after the Etlective
Date may refor to any Financing Document without making specific reference to
this Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires.




6.Financing Document. Each of the parties hereto acknowledges and agrees that
this Amendment shall be deemed a "Financing Document" for all purposes under the
Credit Agreement.




7.Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF­ LA W PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.








[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------









JN WITNESS WHEREOF the parties have caused this Amendment to be
executed as of the day and year first above written.




NRG WEST HOLDINGS LLC,
as Borrower
By: /s/ Scott Valentino    
Name:Scott Valentino
Title: President




By:     
Name:
Title:








CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent
By:/s/ Edward Chu
Name: Edward Chu
Title:Vice President




By: /s/ Arnaud Schaller
Name: Arnaud Schaller
Title:Vice President






--------------------------------------------------------------------------------

EXHIBIT 10.4





SCHEDULE 1
COMMITMENTS
(attached)






--------------------------------------------------------------------------------

EXHIBIT 10.4







 
COMMITMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lender and/or Issuing Bank
Tranche A
Tranche B
Revolving
TALC
DSR
 
Construction Loan
Construction Loan
Commitment
Percentage
Commitment
 
Commitment
Commitment
 
 
 
 
 
 
 
 
 
Credit Agricole Corporate and Investment Bank
4.37500000
%
16.66666667
%
0.00000000
%
23.33333333
%
8.33333333
%
Mizuho Corporate Bank, Ltd.
1.66666667
%
16.66666667
%
0.00000000
%
0.00000000
%
79. 16666667%


The Royal Bank of Scotland pie
2.08333333
%
16.66666667
%
0.00000000
%
27.77777778
%
0.00000000
%
ING Capital LLC
1.87500000
%
16.66666667
%
0.00000000
%
27.77777778
%
12.50000000
%
Union Bank. N.A.
8.33333333
%
16.66666667
%
0.00000000
%
0.00000000
%
0.00000000
%
Siemens Financial Services, Inc.
9.58333333
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
CoBank, ACS
6.87500000
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
DnB Nor Bank ASA
6.87500000
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
Landesbank Hessen ThOringen Girozentrale, New York Branch
6.87500000
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
Societe Generale
5.83333333
%
8.33333333
%
0.00000000
%
0.00000000
%
0.00000000
%
Lloyds TSB Bank pie
6.87500000
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
Sumitomo Mitsui Banking Corporation
6.87500000
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
Sovereign Bank
6.87500000
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
The Bank of Nova Scotia
0.00000000
%
0.00000000
%
100.00000000
%
21.11111111
%
0.00000000
%
CIT Capital USA Inc.
2.08333333
%
4.16666667
%
0.00000000
%
0.00000000
%
0.00000000
%
CIT Bank
2.08333333
%
4.16666667
%
0.00000000
%
0.00000000
%
0.00000000
%
Associated Bank, N.A.
5.20833333
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
Credit Industrial et Commercial
5.20833333
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
Landesbank Baden-Wuerttemberg, New York Branch
5.20833333
%
0.00000000
%
0.00000000
%
0.00000000
%
0.00000000
%
Total
100.00000000
%
100.00000000
%
100.00000000
%
100.00000000
%
100.00000000
%





